Citation Nr: 1014416	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-05 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1942 to 
November 1945 and from March 1951 to March 1952.  He died in 
December 2005; the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The appellant testified before the undersigned at a February 
2008 hearing.  A transcript of the hearing is of record.

This case was brought before the Board in August 2008, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the appellant 
in the development of her claim, to include obtaining a VA 
medical opinion.  The requested development was substantially 
completed.

In June 2009, the Board requested an independent medical 
expert opinion. See 38 C.F.R. § 20.901(d) (2009).  The 
appellant and her representative were provided with a copy of 
the opinion and allowed the appropriate amount of time for 
response. The appellant, through her representative, 
submitted additional argument.




FINDINGS OF FACT


1.	The Veteran died in December 2005; the immediate cause of 
death listed on his death certificate is arteriosclerotic 
cardiovascular disease.  Diabetes mellitus and 
glioblastoma multiforme also contributed to the Veteran's 
death.

2.	At the time of the Veteran's death, he was service-
connected for posttraumatic stress disorder (PTSD), 
evaluated as 70 percent disabling; residuals of brain 
trauma, manifested by headaches, dizziness and loss of 
memory, evaluated as 50 percent disabling; bilateral non-
suppurative otitis media, evaluated as 10 percent 
disabling; and scar over the fifth metacarpal head of the 
left hand and shell fragment wound on the back, each 
evaluated as noncompensable. 

3.	The competent evidence fails to demonstrate that either 
the cause of death or contributing factors listed on the 
Veteran's death certificate or otherwise determined to 
contribute to the Veteran's death were incurred in or 
related to his military service or that a service-
connected disability caused or contributed to the 
Veteran's death.


CONCLUSIONS OF LAW

The criteria for entitlement to service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312(a) 
(2009). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  38 C.F.R. § 
3.159 (2009).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the appellant received notification 
through March 2006 and July 2008 VCAA letters.  These notice 
letters advised the appellant what information and evidence 
was needed to substantiate the claim decided herein and what 
information and evidence must be submitted by her, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the appellant.  She 
was specifically told that it was her responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised her of what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The duty to notify the appellant was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103. 

The United States Court of Appeals for Veterans Claims 
(Court) recently held in Hupp v. Nicholson, 21 Vet. App. 342 
(2007), that when adjudicating a claim for Dependency and 
Indemnity Compensation (DIC), VA must perform a different 
analysis depending upon whether a Veteran was service 
connected for a disability during his or her lifetime, and 
concluded generally, that 38 U.S.C.A. § 5103(a) notice for a 
DIC case must include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or her death, (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  The July 2008 letter provided such notice.

In light of the above,  the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records are associated with claims file.  
All VA and private treatment records identified by the 
appellant have also been obtained.

A VA opinion and an outside medical opinion (from the VHA) 
were obtained, respectively, in August 2008 and August 2009.  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA opinions in this case are adequate, as they are 
predicated on a review of the Veteran's claims file.  They 
consider all of the pertinent evidence of record, to include 
the October 2006 favorable opinion from M.L., and the 
arguments of the appellant and her representative.  The 
opinions provide complete rationale for the opinions stated, 
relying on and citing to the records reviewed.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative 
value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed).  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met. 38 
C.F.R. § 3.159(c) (4) (2009).

The Board takes note of the arguments advanced by the 
appellant's representative that the Board, in obtaining an 
IME, has engaged in "development for denial" and that the 
process used by the Board in obtaining such opinions is 
"flawed."  Appellant's Response Brief, dated November 2009.  
In this regard, the appellant is reminded that Congress has 
statutorily authorized the Board to seek IME opinions when 
deemed necessary by the complexity and controversy of the 
case, and the Secretary has authorized the Board to seek VHA 
opinions. 38 U.S.C.A. § 7109; 38 C.F.R. § 20.901.  The 
Federal Circuit Court has upheld the Board's power to both 
obtain such opinions and adjudicate the matter without RO 
review, provided that the claimant is provided a copy of the 
examination report and an opportunity to respond.  Disabled 
American Veterans, et.al, vs. Secretary of Veterans Affairs, 
419 F.3d 1317 (Fed. Cir. 2005).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West  
2002); 38 C.F.R. § 3.312(a) (2009).  This question will be 
resolved by the use of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
Veteran, including, particularly, autopsy reports.  Id.  For 
a service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2009).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (2009).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

In the present case, the immediate cause of the Veteran's 
death was reported on the death certificate as 
arteriosclerotic cardiovascular disease.  Diabetes mellitus 
is noted as a significant condition contributing to death on 
the death certificate, and an August 2008 VA opinion found 
glioblastoma multiforme also contributed to the Veteran's 
death.  At the time of the Veteran's death, he was service-
connected for PTSD, residuals of brain trauma, manifested by 
headaches, dizziness and loss of memory, bilateral non-
suppurative otitis media, scar over the fifth metacarpal head 
of the left hand and shell fragment wound on the back; the 
Veteran was not service-connected for a cardiac disorder, 
diabetes mellitus or glioblastoma multiforme.  


The appellant asserts that the Veteran's service-connected 
disabilities caused or contributed to the Veteran's death.  
Specifically, she contends that his service-connected PTSD 
significantly contributed to the Veteran's death by causing 
panic attacks which led to his death.  Alternately, the 
appellant contends the Veteran's service-connected 
disabilities aggravated the Veteran's glioblastoma 
multiforme, which has been determined to have contributed to 
the Veteran's death.

Initially, the Board observes that the appellant does not 
contend, nor does the evidence suggest, that the causes of 
death listed on the death certificate are directly 
attributable to the Veteran's active service.  No assertion 
has been made that the Veteran's arteriosclerotic heart 
disease or diabetes mellitus had its onset in service or is 
otherwise directly related to his service.  As such, the 
Board will not address this aspect of the claim.

The Board's attention is now directed to the question of 
whether any of the Veteran's service-connected disabilities 
caused or contributed to the Veteran's death.  The Board 
notes that the record contains a difference of opinion on 
whether the Veteran's cause of death is etiologically related 
to a service-connected disability.  In this regard, the 
appellant has submitted an October 2006 statement from M.L., 
a nurse with the VA Southern Nevada Healthcare System.  In 
her statement, Nurse M.L. stated that the Veteran's 
glioblastoma multiforme, a type of brain tumor, was "the 
most significant contributing factor in [the Veteran's] 
death."  Nurse M.L. further suggests the Veteran's service-
connected PTSD and residuals of brain trauma were directly 
related to his glioblastoma multiforme.  No rationale was 
provided.

As noted above, VA medical opinion was obtained in August 
2008.  After reviewing the claims file, the VA examiner 
opined that, while the Veteran's glioblastoma multiforme did 
contribute to the Veteran's death, it is less likely than not 
caused by or a result of the Veteran's service-connected 
disabilities, notably PTSD and brain trauma.  In support of 
his opinion, the August 2008 VA examiner noted that, 
according to medical studies, glioblastoma multiforme has no 
underlying cause.  Further, the August 2008 VA examiner noted 
that the Veteran's PTSD had been stable for eight years 
before he died, and the description of the Veteran having 
panic attacks prior to his death cannot be attributed to his 
PTSD.

In addition, the Board obtained a medical opinion to address 
the specific assertions of the appellant, namely that the 
Veteran's PTSD and/or residuals of brain trauma caused or 
contributed to the Veteran's arteriosclerotic cardiovascular 
disease and/or diabetes mellitus.  After reviewing the claims 
folder in addition to relevant medical literature, the VA 
physician, a specialist in cardiology, opined that neither 
the Veteran's PTSD nor brain trauma contributed to the 
Veteran's death due to arteriosclerotic cardiovascular 
disease and diabetes mellitus or to the progression of these 
conditions, or to an acceleration in the course of these 
diseases.  The VA physician noted that there is no support in 
medical literature for any connection for PTSD and coronary 
artery disease.  Finally, the VA physician noted that, in his 
clinical opinion, the Veteran's clinical course was 
consistent with the usual progression of arteriosclerotic 
cardiovascular disease in a diabetic patient.

In deciding whether the Veteran's service-connected 
disabilities caused or contributed to his death, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  Evans 
v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Id.; see also Colvin v. Derwinski, 1 Vet. App 171 
(1991).



Here, there are legitimate reasons for accepting the VA 
physicians' unfavorable medical opinions over the favorable 
statement by Nurse M.L.  With regard to medical evidence, an 
assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  
Further, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Also, a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).

In the instant case, while Nurse M.L. suggests the Veteran's 
PTSD and brain trauma were directly related to his 
glioblastoma multiforme, she offers no rationale for this 
opinion, other than to note he had been prescribed alprazolam 
for anxiety, a diagnosis related to PTSD.  As such, Nurse 
M.L.'s opinion is not probative enough to warrant entitlement 
to service connection for the cause of the Veteran's death.  
See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the 
record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  
In comparison, the VA physicians' opinions were rendered 
after a review of the claims file, including the Veteran's 
pertinent medical records and history, as well as relevant 
medical literature.  Further, both the August 2008 VA 
examiner and August 2009 VHA physician offered a lengthy 
rationale for their opinion.  See Nieves.  The Board also 
ascribes greater value to the negative VA opinions, which 
were provided by physicians, as opposed to the positive 
opinion from M.L., who is an Advanced Practice Registered 
Nurse.  See Sklar v. Brown, 5 Vet. App. 140 (1993) (the 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion).  Thus, the Board finds that the August 2008 VA and 
August 2009 VHA medical opinions are accordingly more 
probative than the October 2006 statement by Nurse M.L.  The 
credibility and weight to be attached to such opinions are 
within the province of the Board as adjudicators.  Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In his November 2009 Response Brief, the appellant's 
representative cited 10 studies/articles pertaining heart 
disease and mental health.  The details of the studies were 
not provided.  Moreover, the submissions provide medical 
information that is extremely general in nature, if not just 
anecdotal, and does not address the specific facts of the 
veteran's claim before the Board.  As this generic medical 
journal or treatise evidence does not specifically state an 
opinion as to the relationship between the Veteran's 
arteriosclerotic heart disease, diabetes mellitus, or 
glioblastoma multiforme and his service-connected PTSD or in-
service brain trauma, it is insufficient to establish the 
element of medical nexus evidence. See Sacks v. West, 11 Vet. 
App. 314 (1998).

In sum, the evidence shows that the Veteran died from a 
arteriosclerotic cardiovascular disease with diabetes 
mellitus and glioblastoma multiforme as contributing factors.  
These fatal conditions were not service-connected, nor does 
any competent medical evidence of record demonstrate that any 
were caused by any incident of service.  Furthermore, the 
preponderance of the evidence shows that no disability 
incurred in or aggravated by service either caused or 
contributed to the Veteran's death.  

The Board acknowledges that the appellant herself has claimed 
the Veteran's service-connected disorders caused or 
contributed to his death.  However, the Board notes that as a 
layperson, the appellant has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection for the cause of the Veteran's death.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, as a preponderance of the evidence is against 
the claim for service connection for the cause of the 
Veteran's death, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


